Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 1 of 17




                EXHIBIT A
Case 2:20-cv-00966-NR Document 572-1   Filed
                                 Received     10/09/20
                                          10/8/2020 11:44:22Page  2 of 17
                                                             AM Supreme Court Middle District


                                             Filed 10/8/2020 11:44:00 AM Supreme Court Middle District
                                                                                       149 MM 2020
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 3 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 4 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 5 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 6 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 7 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 8 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 9 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 10 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 11 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 12 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 13 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 14 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 15 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 16 of 17
Case 2:20-cv-00966-NR Document 572-1 Filed 10/09/20 Page 17 of 17
